Citation Nr: 1029270	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for cataracts, including 
posterior subcapsular cataracts, of the right eye, including as 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for cataracts of the left 
eye, including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for squamous cell 
carcinoma, claimed as skin cancer, including of the right 
shoulder, including as due to exposure to ionizing radiation.

4.  Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer, including above the left lip, including 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1945 until May 
1946.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.   This matter was previously before 
the Board in October 2009 and was remanded for further 
development, including for a medical opinion and the issuance of 
a Supplemental Statement of the Case (SSOC), which has since been 
obtained.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Defense Threat Reduction Agency (DTRA) has indicated that 
the Veteran participated as a member of the American occupation 
forces in Japan following World War II and that he was present in 
the VA-defined Hiroshima area from October 27, 1945 until 
February 28, 1946.

2.  The evidence of record does not demonstrate that the 
Veteran's claimed right eye cataracts are etiologically related 
to any incident of service, including exposure to ionizing 
radiation.


3.  The evidence of record does not indicate that the Veteran has 
left eye cataracts etiologically related to any incident of 
service, including exposure to ionizing radiation.

4.  The evidence of record does not demonstrate that the 
Veteran's claimed squamous cell carcinoma, claimed as skin 
cancer, including of the right shoulder, is etiologically related 
to any incident of service, including exposure to ionizing 
radiation.

5.  The evidence of record does not demonstrate that the 
Veteran's claimed basal cell carcinoma, claimed as skin cancer, 
including  above the left lip, is etiologically related to any 
incident of service, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
right eye cataracts, and including as due to exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2009).

2.  The criteria for the establishment of service connection for 
left eye cataracts, and including as due to exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2009).

3.  The criteria for the establishment of service connection for 
squamous cell carcinoma, claimed as skin cancer, including of the 
right shoulder, and including as due to exposure to ionizing 
radiation, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2009).

4.  The criteria for the establishment of service connection for 
basal cell carcinoma, claimed as skin cancer, including above the 
left lip, and including as due to exposure to ionizing radiation, 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2004 and April 2006 that fully 
addressed all of the notice elements.  The letters informed him 
of what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
letters informed him that his service connection claim must be 
supported by evidence indicating a current disability, evidence 
that the injury or disease was incurred or aggravated during 
service, and medical evidence of a nexus between the current 
disability and the in-service injury or disease. He was also 
informed that VA would seek to provide federal records.   He was 
also informed that it was his responsibility to support his claim 
with appropriate evidence, though VA would help him obtain 
records from any non-federal sources.  Finally, the April 2006 
letter also included information specific to radiation claims.  
Although the April 2006 letter was not sent until after the 
initial adjudication of the claims, the claims were subsequently 
readjudicated, including by a June 2006 Statement of the Case, 
which cured any timing error.  

With respect to the Dingess requirements, the April 2006 letter 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  Any timing error was cured by the readjudication of the 
claims, including by the June 2006 rating decision.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained identified evidence and the Veteran has 
submitted medical records.  In addition, medical opinions were 
obtained in regards to the Veteran's claims, including in August 
2004; August 2007 in regards to the cataracts; January 2008 in 
regards to the skin, including the lip; and April 2010 in regards 
to the skin, including the right shoulder; which provided  
specific medical opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, such as a malignant 
tumor and leukemia, when such disease is manifested to a 
compensable degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease diagnosed 
after discharge, if all the evidence establishes it was incurred 
in service.  38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions. See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine whether 
the disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(i),(ii).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney 
cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland 
cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  
Section 3.311(b)(5) requires that colon cancer become manifest 5 
years or more after exposure and that posterior subcapsular 
cataracts become manifest 6 months or more after exposure.  See 
38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 
3.311(a)(2). In all other claims, 38 C.F.R. § 3.311(a) requires 
that a request be made for any available records concerning the 
Veteran's exposure to radiation.  These records normally include 
but may not be limited to the Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
service medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).

Merits of the Claims
 
The Veteran contends that he developed skin cancer, including 
basal cell carcinoma over the left lip and squamous cell 
carcinoma of the right shoulder, due to his exposure to ionizing 
radiation in service.  He similarly claims his cataracts are due 
to his in-service ionizing radiation exposure.  

A letter from the Defense Threat Reduction Agency (DTRA), 
received in March 2007, confirmed that the Veteran participated 
as a member of the American occupation forces in Japan following 
World War II and that he was present in the VA-defined Hiroshima 
area from October 27, 1945 until February 28, 1946.   Dose 
assessments in regards to his claimed disorders have been 
associated with the claims file.

As an initial matter, an October 1995 private medical record, by 
Dr. C.M., diagnosed the Veteran with cataracts, specifically 
posterior subcapsular cataracts, of the right eye.  However, the 
October 1995 private medical record did not diagnose the 
Veteran's left eye with cataracts and no other medical evidence 
is of record diagnosing the Veteran with cataracts of any kind of 
the left eye.  

A threshold requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence of 
a current disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, service 
connection for cataracts of the left eye is denied.

Additionally, the private medical records indicate diagnoses of 
skin cancer, including a December 2006 private medical record, by 
Dr. C.L.D., diagnosing the Veteran with squamous cell carcinoma 
of the right shoulder and a March 1989 private medical record, by 
Dr. J.R., diagnosing him with basal cell carcinoma above the left 
lip.  These diagnosed areas are the only skin cancer diagnoses of 
record, although an August 2004 VA examination provided a 
diagnostic impression of "[n]umerous basal and skin lesions of 
the left upper lip area, right supraorbital eyebrow area, left 
parietal scalp, left anterior thorax below the clavicle, tow on 
the upper part of the right pinna of the ear, and an old one on 
the upper (healed), on the left upper pinna, and two recent burns 
on his inner scapular and below the right subscapular on the back 
of his thorax."  The August 2004 VA examiner referred the 
Veteran to his private physician in regards to these matters and 
the above cited physicians diagnosed him with the previously 
cited skin cancer locations.

Presumptive Service Connection 

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the Veteran must currently have a disease listed in 38 C.F.R. § 
3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309 (d)(3).

The Defense Threat Reduction Agency (DTRA) has indicated that the 
Veteran was among the occupation forces in Japan following World 
War II and that he was present in the VA-defined Hiroshima area 
from October 27, 1945 until February 28, 1946.  The Veteran is 
therefore a radiation-exposed veteran.  However, cataracts, 
squamous cell carcinoma and basal cell carcinoma are not diseases 
specific to radiation exposed veterans listed under 38 C.F.R. § 
3.309(d)(2).

Thus, the presumptive service connection provisions contained in 
38 C.F.R. § 3.309(d) are not applicable in this case.

Radiogenic Diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development of 
claims based on a contention of radiation exposure during active 
service and post-service development of a radiogenic disease.  
The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling claims 
brought by radiation exposed veterans.  See Ramey v. Gober, 120 
F.3d 1239, 1244 (Fed. Cir. 1997).

In this case, the Veteran has been diagnosed with skin cancer and 
right eye posterior subcapsular cataracts.  These disorders are 
radiogenic diseases as defined by 38 C.F.R. § 3.311.  

38 C.F.R. § 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted from 
radiation exposure, a dose assessment will be made.  A dose 
estimate has been prepared by Defense Threat Reduction Agency 
(DTRA).

In a March 2007 report, the DTRA provided the following levels of 
radiation exposure for the Veteran:

-	Total external gamma dose: 0.034 rem
-	Upper bound total external gamma dose: 0.11 rem
-	Total eye (lens) dose beta plus gamma: 0.035 rem (including 
the contribution from external gamma dose component)
-	Upper bound total eye (lens) dose beta plus gamma: 0.11 rem
-	Total skin dose (head - all locations) beta plus gamma: 
0.079 rem (including the contribution from external gamma 
dose component)
-	Upper bound total skin dose (head - all locations) beta 
plus gamma: 0.24 rem
-	Total skin dose (chest, back) beta plus gamma: 0.092 rem 
(including the contribution from external gamma dose 
component)
-	Upper bound total skin dose (chest, back) beta plus gamma: 
0.28 rem

DTRA further reported that none of the troops participating in 
the occupation of Japan received a dose from neutron radiation.  

In conjunction with the Veteran's cataracts claim, an August 2007 
memorandum provided advisory medical opinions regarding whether 
his ionizing radiation exposure is related to his cataracts.  
This opinion was provided by the VA Chief Public Health and 
Environmental Hazard Officer, pursuant to the provisions of 38 
C.F.R. § 3.311(c).  He noted that the Interactive 
Radioepidemiological Program (IREP) of the National Institute of 
Occupational Safety and Health (NIOSH) did not include cataracts.  
Additionally, citing HEALTH EFFECTS OF EXPOSURE TO LOW LEVELS OF 
IONIZING RADIATION (BEIR V), 363 (1990), he stated that the 
threshold dose of radiation resulting in lens opacities in atomic 
bomb survivors was about 60-150 rads while the threshold for 
persons treated with x-rays to the eye is about 200-500 rads.  A 
reanalysis of atomic bomb survivors found a threshold point 
estimate for radiation-induced cataracts of about 60 rem 
(Nakashima et al., A reanalysis of atomic-bomb cataract data, 
2000-2002: a threshold analysis, Health Physics, 2006, pages 154-
160).  He further stated that neutrons appear to produce 
cataracts at a dose of about 20% of the effective dose of x-rays 
(Requirements Paper for Post-exposure Medical Intervention 
Associated with Acute Radiation Syndrome (ARS) and Delayed 
effects of Acute Radiation Exposure (DEARE), Radiological/Nuclear 
Weapons of Mass Destruction Medical Countermeasures Working 
Group, March 27, 2007, page 11 [document for official use only]).  

Additionally, August 2007 memorandum noted that studies of 
emergency and recovery workers following the Chernobyl accident 
suggest that radiation doses as low as about 25 rads may cause 
cataracts, citing the Chernobyl Forum: 2003-2005; Chernobyl's 
Legacy: Health, Environmental and Socio-Economic Impacts, second 
revised edition, page 19.  He also found that a study of 
Chernobyl clean-up works estimated a maximum likelihood dose 
threshold for Stage 1 posterior subcapsular cataracts, which was 
considered to be the most specific indicator of radiation 
effects, of 35 rads with a 95% confidence interval of 19-66 rads 
(Worgul, et al., Cataracts among Chernobyl clean-up workers: 
implications regarding permissible eye exposures, Radiation 
Research 2007, page 240.  The VA Chief Public Health and 
Environmental Hazard Officer thus concluded, based on the above 
information, that it was unlikely that the Veteran's cataract of 
his right eye can be attributed to exposure to ionizing radiation 
in service.

In an August 2007 advisory opinion, as a result of the above 
opinion and following review of the evidence in its entirety, the 
Director of Compensation and Pension agreed with the medical 
opinion from the Chief Public Health and Environmental Hazards 
Officer.  The Compensation and Pension Service Director therefore 
concluded that there was no reasonable possibility that the 
appellant's cataracts resulted from his radiation exposure in 
service.

In conjunction with the Veteran's basal cell carcinoma, claimed 
as skin cancer, diagnosed as above the left lip, a January 2008 
memorandum provided advisory medical opinions regarding whether 
his ionizing radiation exposure is related to that disorder.  
This opinion was provided by the VA Chief Public Health and 
Environmental Hazard Officer, pursuant to the provisions of 38 
C.F.R. § 3.311(c).  

The January 2008 VA Chief Public Health and Environmental Hazard 
Officer noted the Veteran's DTRA estimated ionizing radiation in 
service.  The VA Chief Public Health and Environmental Hazard 
Officer noted that skin cancer usually has been attributed to 
ionizing radiation at high doses, e.g., several hundred rads.  He 
stated that excess numbers of basal cell cancers also have been 
reported in skin which received estimated doses of 9-12 rads in 
margins of irradiated areas (Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 325-327 (1990); and that 
an increased risk for basal cell, but not squamous cell skin 
cancers had been seen in atomic bomb survivors (Ron et al., Skin 
tumor risk among atomic-bomb survivors in Japan, Cancer Causes 
and Control, Volume 9, 1998, page 395).

The January 2008 VA Chief Public Health and Environmental Hazard 
Officer further noted that risk of malignant melanoma from 
exposure to ionizing radiation is not clear.  He found that some 
clinical studies suggest that high radiation-therapy doses may 
cause this form of skin cancer (Licata et al., Malignant Melanoma 
and Other Second Cutaneous Malignancies in Cutaenous T-Cell 
Lymphoma, Archives of Dermatology, April 1995, pages 432-435; 
Leff and Henkind, Rhabdomyosarcoma and Late Malignant Melanoma of 
the Orbit, Ophthalmology, Volume 90, 1983, pages 1258-1260).  
However, he noted that national and international publications on 
radiation risk did not give explicit risk factors for radiation-
induced malignant melanomas or state that the association is 
equivocal, based on numerous epidemiological studies [National 
Committee on Radiation Protection and Measurements reports 104 
(1990) and 115 (1993); International Commission on Radiological 
Protection publications 59 (1992) and 60 (1991); BEIR V (1990)].  
He also stated that among Japanese atomic bomb survivors, a large 
excess relative risk point estimate for malignant melanomas was 
found, but it was statistically nonsignificant and the confidence 
interval was extremely wide (Ron e al., pages 393 and 395); a 
review and meta-analysis found inconclusive evidence of an 
association between ionizing radiation exposure and melanoma 
(Fink and Bates, Melanoma and Ionizing Radiation: Is There a 
Causal Relationship?, Radiation Research, November 2005, pages 
701-710).

The January 2008 VA Chief Public Health and Environmental Hazard 
Officer further noted that screening doses were utilized to 
estimate the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's skin cancer, based on the NIOSH 
version of the IREP.  The examiner noted that in accordnace with 
NIOSH IREP guidance, the squamous cell screening doses also can 
be used for other non-basal cell, non-melanoma skin cancers; for 
carcinoma in situ, the screening dose or doses corresponding to 
the specific pathology of the Veteran's skin neoplasm were used.  
The examiner further noted that doses that equal or exceed the 
applicable screening doses correspond to a calculated 99th 
percentile probability of causation values of 50.00% or more. The 
examiner noted that the Veteran's skin dose was less than the 
applicable screening dose on the tables.  The VA Chief Public 
Health and Environmental Hazard Officer thus found, based on the 
screening dose tables, it is unlikely that the skin cancer 
involving the lip can be attributed to exposure to ionizing 
radiation in service.

In a January 2008 advisory opinion, as a result of the above 
opinion and following review of the evidence in its entirety, the 
Director of Compensation and Pension agreed with the medical 
opinion from the Chief Public Health and Environmental Hazards 
Officer.  The Compensation and Pension Service Director therefore 
concluded that there was no reasonable possibility that the 
appellant's cancer of the lip resulted from his radiation 
exposure in service.

Finally, in conjunction with the Veteran's squamous cell 
carcinoma claim, claimed as skin cancer, diagnosed on the right 
shoulder, an April 2010 opinion was obtained by the Director of 
Radiation and Physical Exposures.  The Director found that the 
Veteran had been diagnosed with squamous cell carcinoma of the 
skin of the right shoulder in 2006 and that the DTRA had 
confirmed the Veteran's ionizing radiation exposure, which she 
reviewed.  She stated that the IREP of the NIOSH was used to 
estimate the likelihood that exposure to ionizing radiation was 
responsible for the Veteran's squamous cell carcinoma.  She used 
the data provided by DTRA and the program calculated the 99th 
percentile value for the total probability of causation of 0.08%.  
She thus opined that is unlikely that the Veteran's squamous cell 
carcinoma of the skin of the right shoulder could be attributed 
to ionizing radiation exposure in service.

In an April 2010 advisory opinion, the Director of Compensation 
and Pension, as a result of the above opinion and following 
review of the evidence in its entirety, agreed with the medical 
opinion from the Director of Radiation and Physical Exposures.  
The Compensation and Pension Service Director therefore concluded 
that there was no reasonable possibility that the appellant's 
squamous cell carcinoma of the skin of the right shoulder 
resulted from his radiation exposure in service.

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against the appellant's claim of a causal connection between his 
claimed right eye posterior subcapsular cataracts; squamous cell 
carcinoma, claimed as skin cancer, including of the right 
shoulder; or basal cell carcinoma, claimed as skin cancer, 
including above the left lip, and his radiation exposure in 
service.  In support of this conclusion, the Board notes that the 
radiation dose reconstruction, derived from official military 
records, shows that the appellant was exposed to less than 1 rem. 
There is no competent medical opinion of record suggesting a 
possible link between the appellant's radiation exposure in 
service and his development of either cataracts or skin cancer.

On the other hand, the various opinions of the VA Chief Public 
Health and Environmental Hazard Officer and of the Director of 
Radiation and Physical Exposures, were based on quantitative 
analysis, medical literature review, and were each clearly 
against the appellant's respective claims.  The opinions also 
specifically considered the reconstructed dose estimate, in 
conjunction with the quantitative analyses in recent scientific 
studies.  The Board has assigned great weight to these well-
reasoned medical opinions, each of which found that current 
medical evidence shows very little correlation between low doses 
of radiation exposure, such as the appellant had in this case 
had, and the development of the claimed disorders.

The only other evidence provided as to the Veteran's claims is 
his belief that his claimed disorders developed due to his in-
service radiation exposure.  Although he can provide testimony as 
to his own experiences and observations, the factual question of 
if his disorder can be attributed to his in-service experiences 
is a medical question, requiring a medical expert.  The Veteran 
is not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  He does not have the 
requisite special medical knowledge necessary for such opinion 
evidence.  "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a).

Although he has had the opportunity to do so, the appellant has 
not submitted a higher radiation dose estimate from a credible 
source, nor has he submitted competent medical evidence 
supporting his contentions.  Absent such evidence, the criteria 
for service connection cannot be met.  Therefore, the 
preponderance of the evidence is against the appellant's claims 
for service connection for skin cancer and cataracts under 38 
C.F.R. § 3.311.   Given the foregoing, service connection is not 
warranted for prostate cancer or for bone metastases under the 
procedures as set forth in 38 C.F.R. § 3.311.

Direct Service Connection

Direct service connection can still be established, however, by 
showing that the disorders were incurred in or aggravated by 
service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  As previously indicated, a 
veteran may still be entitled to a grant of service connection on 
a direct basis if it can be shown that a condition had its onset 
during his military service, or became manifest to a compensable 
degree within one year of his separation from such service, if 
applicable.  See Combee, 34 F.3d  at 1043-44.  

As to the appellant's claims for right eye posterior subcapsular 
cataracts, squamous cell carcinoma and basal cell carcinoma, 
there is no medical evidence of record to establish that he 
complained of, or was treated for, any such cataracts or cancer 
while he was on active duty.  The appellant's service treatment 
records are completely negative for any complaints or clinical 
findings of those disorders.  

There is no evidence of record that the appellant experienced any 
of these disorders to a compensable degree for decades following 
his May 1946 discharge from service.  The Veteran received a VA 
examination in October 1946.  The October 1946 VA examiner noted 
that the Veteran had no permanent marks or scars, other than a 
scar in the palm of his right hand.  Additionally, the VA October 
1946 special eye, ear, nose and throat examination found the 
Veteran's eyes to be normal and no diagnosis regarding them was 
made at that time.

The record is silent for decades following the Veteran's 
discharge from service as to the Veteran's claimed disorders.  
The first diagnosis of cataracts was in an October 1995 private 
medical record, by Dr. C.M..  The first confirmed diagnoses of 
skin cancer, of record, is a December 2006 private medical 
record, by Dr. C.L.D., diagnosing the Veteran with squamous cell 
carcinoma of the right shoulder and a March 1989 private medical 
record, by Dr. J.R., diagnosing him with basal cell carcinoma 
above the left lip.  

There is no competent medical opinion that etiologically links 
any of the claimed disorders and his active military duty.  The 
question of causality of a disorder is one which requires 
competent medical evidence.  By "competent medical evidence" is 
meant in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  As 
noted above, the appellant was advised to provide such 
substantiating evidence.  The claimant does not meet this burden 
by merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute competent 
medical authority.  Espiritu, 2 Vet. App. at 495.  

The record thus indicates that the Veteran had no complaints of, 
or treatment for, any of his claimed disorders in service or for 
years following service.  Furthermore, in his May 2006 statement, 
the Veteran reported that he was first diagnosed with skin cancer 
in 1986 and with cataracts in 1995, indicating that he himself 
does not claim to have developed the claimed disorder in service 
or for many years following his service, such that service 
connection on a direct basis could be supported.  The Board notes 
that the 1986 diagnosis reported by the Veteran is not of record.  
Additionally, as previously indicated, as the Veteran does not 
have a current medical diagnosis of cataracts of the left eye, 
that claim is also denied.

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claims for service 
connection for right and left eye posterior subcapsular cataracts 
and his claimed skin cancer, including squamous cell carcinoma, 
including of the right shoulder, and basal cell carcinoma, 
including above the left lip, are denied.  


ORDER

Entitlement to service connection for right eye posterior 
subcapsular cataracts is denied.

Entitlement to service connection for left eye posterior 
subcapsular cataracts is denied.

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer, including above the left lip, is denied.

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer, including above the left lip, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


